NUMBER 13-21-00163-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


DANNY BERYMON,                                                                Appellant,

                                            v.

THE STATE OF TEXAS,                                                              Appellee.


                    On appeal from the 24th District Court
                          of DeWitt County, Texas.


                                       ORDER

               Before Justices Longoria, Hinojosa, and Silva
                             Order Per Curiam

      Before the Court is appellant’s pro se motion for access to the appellate record.

On August 26, 2021, appellant’s counsel filed an Anders brief, and appellant has been

unable to examine the record in order to file an amended pro se brief, if any.

      Accordingly, we grant appellant’s motion and it is hereby ordered that the trial court

ensure that appellant has the opportunity to fully examine the appellate record on or
before fifteen (15) days from the date this order issues. It is further ordered that the trial

court notify this Court as to the date upon which the appellate record was made available

to appellant. See Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014).

       Furthermore, appellant shall have thirty (30) days from the day the appellate record

is first made available to him to file his amended pro se brief, if any, with this Court. The

State shall have twenty days thereafter to file its response, if any.



                                                                        PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
10th day of March, 2022.




                                              2